DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 5 and 10 have been amended. Claims 15-17 have been added.  Claims 1-17 are pending.
Response to Arguments
Applicant's arguments, see Remarks, filed on 10/12/2020, with respect to the rejection(s) of claims 1-17 have been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.
Claim Objections
Claim 1 is objected to because of the following informality:
Regarding claim 1, the terms “STK” and “SIM” should be written in an expanded form at the first instance of its appearance. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 101835142 A hereinafter D1) in view of NPL (ETSI TS 151 013 V5.7.0 (2013-10) “Digital cellular telecommunications system (Phase 2+); Test specification for Subscriber Identity Module (SIM) Application Programming Interface (API) for Java Card (3GPP TS 51.013 version 5.7.0 Release 5)”), and further in view of Rosenes (Pub # US 2014/0344083 A1).
Regarding claim 1, D1 teaches “a method of naming an STK module, wherein the method comprises:” as [(Page 2), method and the device of a kind of STK (STK, SIM Tool Kit)] “after a system of a communication terminal is started, reading text information of a SIM card and saving the text information as a first variable,” [(Page 5), Step 401: during the mobile phone initialization, at two STK icons of mobile phone menu page creation, and be respectively two STK icons names with the title that the SIM card of STK portable terminal of living in reports, execution in step 402 afterwards; Give an example, if the title that SIM card reports is " application of M-ZONE SIM card ", then according to the programming standard of STK agreement and current phone operating system, the character string that expression M-ZONE SIM card can be used is as the title of STK icon].
However, D1 does not specifically disclose wherein the text information comprises SET UP MENU alphaID or EF_SUME; after the text information is saved, un-installing the STK module; and re-installing the STK module and naming the STK module with the first variable.
wherein the text information comprises SET UP MENU alphaID or EF_SUME” as [(Page 250), The SIM Toolkit Framework shall use the data of the EF sume file in order to build the SET UP MENU command…. (Page. 268), [AlphaId]="TOOLKIT TEST"].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in D1 to provide a SIM Toolkit Framework as taught by NPL for dynamically update the menu stored in the ME by issuing a SET UP MENU proactive command [NPL: Page 250].
However, the combination of D1 and NPL does not specifically disclose after the text information is saved, un-installing the STK module; and re-installing the STK module and naming the STK module with the first variable.
In an analogous art, Rosenes teaches “after the text information is saved, un-installing the STK module;” as [(Para. 0029), It should be noted that the STK application can be changed, updated, deleted and/or replaced remotely by the service provider via the network connection when the external SIM card is inserted into a compatible SIM reader] “and re-installing the STK module and naming the STK module with the first variable” [(Para. 0029), It should be noted that the STK application can be changed, updated, deleted and/or replaced remotely by the service provider via the network connection when the external SIM card is inserted into a compatible SIM reader. It should also be understood that not all external SIM cards will have the same STK application installed. That is to say, the STK application installed on a particular external SIM card is determined by the service provider based on the services to be used by the end-user and or provided by the service provider and may vary from one service provider to 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in D1 and NPL to provide an effective technique as taught by Rosenes to enable mobile money system in which the operational application is loaded onto the external SIM card, and the mobile money device is configured to run a variety of operational applications [Rosenes: Para. 0005].
Regarding claim 2, the combination of D1, NPL and Rosenes, specifically NPL teaches “wherein the reading the text information of the SIM card and saving the text information as the first variable comprises: reading SET UP MENU alphaID as first text information,” as [(Page 250), The SIM Toolkit Framework shall use the data of the EF sume file in order to build the SET UP MENU command…. (Page. 268), [AlphaId]="TOOLKIT TEST"] “and saving the same as the first variable;” [(Page. 268), [AlphaId]="TOOLKIT TEST"] “and determining whether to read second text information EF_SUME, and when the second text information EF_SUME is to be read, updating the first variable to be EF_SUME” [(Page 251), Additional requirements for the GSM personalization: - content of EF sume shall be:…].  
Regarding claim 3, the combination of D1, NPL and Rosenes, specifically NPL teaches “wherein the reading the text information of the SIM card and saving the text information as the first variable comprises: reading EFSUME as first text information,” as [(Page 250), The SIM Toolkit Framework shall use the data of the EF sume file in order to build the SET UP MENU command.] “and saving the same as the first variable” [(Page 251), content of EF sume shall be…].
claim 4, the combination of D1, NPL and Rosenes, specifically NPL teaches “wherein the naming the STK module with the first variable comprises: naming an entry menu of the STK function module with the first variable” as [(Page 250), The SIM Toolkit Framework shall dynamically update the menu stored in the ME by issuing a SET UP MENU proactive command.The later will reflect the changes done for the entry. The SIM Toolkit Framework shall use the data of the EF sume file in order to build the SET UP MENU command].  
Regarding claim 5, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 6, the combination of D1, NPL and Rosenes, specifically Rosenes teaches “wherein the reading text information of the SIM card after the system of the communication terminal is started, and saving the text information as the first variable is followed by un-installing the STK module” as [(Para. 0029), It should be noted that the STK application can be changed, updated, deleted and/or replaced remotely by the service provider via the network connection when the external SIM card is inserted into a compatible SIM reader].  
Regarding claim 7, the combination of D1, NPL and Rosenes, specifically NPL teaches “wherein the text information comprises SET UP MENU alphaID or EF_SUME” as [(Page 250), The SIM Toolkit Framework shall use the data of the EF sume file in order to build the SET UP MENU command…. (Page. 268), [AlphaId]="TOOLKIT TEST"].  
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 2.
claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 15, the combination of Di and NPL, specifically D1 teaches “wherein before a completion of reading the text information of the SIM card, a name of the STK module is loaded as a name that is automatically displayed;” as [(Page 5), Step 401: during the mobile phone initialization, at two STK icons of mobile phone menu page creation, and be respectively two STK icons names with the title that the SIM card of STK portable terminal of living in reports, execution in step 402 afterwards; Give an example, if the title that SIM card reports is " application of M-ZONE SIM card ", then according to the programming standard of STK agreement and current phone operating system, the character string that expression M-ZONE SIM card can be used is as the title of STK icon].
However, the combination of Di and NPL does not specifically disclose after the STK module is un-installed, the STK module is renamed with the first variable to replace the 
 In an analogous art, Rosenes teaches “after the STK module is un-installed, the STK module is renamed with the first variable to replace the automatically displayed name such that the STK module is renamed using the text information of the SIM card each time when the system of a communication terminal is restarted” as [(Para. 0029), It should be noted that the STK application can be changed, updated, deleted and/or replaced remotely by the service provider via the network connection when the external SIM card is inserted into a compatible SIM reader. It should also be understood that not all external SIM cards will have the same STK application installed. That is to say, the STK application installed on a particular external SIM card is determined by the service provider based on the services to be used by the end-user and or provided by the service provider and may vary from one service provider to another. The STK application installed on a particular external SIM card may vary from one SIM card to another within the same service provider.]. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in D1 and NPL to provide an effective technique as taught by Rosenes to enable mobile money system in which the operational application is loaded onto the external SIM card, and the mobile money device is configured to run a variety of operational applications [Rosenes: Para. 0005].
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark H Rinehart can be reached on 5712723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463